MODIFY and AFFIRM; Opinion Filed July 17, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01252-CV

   WELLS FARGO BANK, N.A., AS SUCCESSOR TRUSTEE TO CHASE BANK OF
 TEXAS, N.A., FOR THE REVOCABLE TRUST ESTABLISHED BY ANGELA LEIGH
  SIMPSON STARRETT BY AGREEMENT DATED SEPTEMBER 8, 1999, Appellant
                                  V.
   ANGELA LEIGH MILITELLO, F/K/A ANGELA LEIGH SIMPSON STARRETT,
                                Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-06211

               SUPPLEMENTAL MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                Opinion by Justice Lang-Miers
       In our opinion and judgment dated June 20, 2017, we modified the trial court’s judgment

in accordance with appellee Angela Leigh Militello’s voluntary remittitur of past economic

damages. We also suggested remittiturs of (1) $689,391.11 in mental anguish damages and

(2) $691,663.53 in exemplary damages by appellee Angela Leigh Militello. We stated that if the

remittiturs were filed within fifteen days of the date of the opinion, we would modify the trial

court’s judgment to award Militello $310,608.89 in mental anguish damages and $2,773,826.67

in exemplary damages, and affirm the trial court’s judgment as modified.

       On June 29, 2017, appellee timely filed her consent to the suggested remittiturs.

Accordingly, we vacate our judgment, but not our opinion, dated June 20, 2017, and modify the
trial court’s judgment to reflect the specified remittiturs. The trial court’s judgment is modified

to award Militello past economic damages of $989,312.14, $310,608.89 in mental anguish

damages, and $2,773,826.67 in exemplary damages against appellant Wells Fargo Bank, N.A. as

Successor Trustee to Chase Bank of Taxas, N.A., for the Revocable Trust Established by Angela

Simpson Starrett by Agreement Dated September 8, 1999. See TEX. R. APP. P. 46.3. As

modified, we affirm the trial court’s judgment. This Court’s opinion of June 20, 2017, otherwise

remains in effect.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


151252SF.P05




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WELLS FARGO BANK, N.A., AS                           On Appeal from the 298th Judicial District
SUCCESSOR TRUSTEE TO CHASE                           Court, Dallas County, Texas
BANK OF TEXAS, N.A., FOR THE                         Trial Court Cause No. DC-10-06211.
REVOCABLE TRUST ESTABLISHED BY                       Opinion delivered by Justice Lang-Miers.
ANGELA LEIGH SIMPSON STARRETT                        Justices Bridges and Schenck participating.
BY AGREEMENT DATED SEPTEMBER
8, 1999, Appellant

No. 05-15-01252-CV         V.

ANGELA LEIGH MILITELLO, F/K/A
ANGELA LEIGH SIMPSON STARRETT,
Appellee

       We vacate our judgment dated June 20, 2017. In accordance with this Court’s opinion of
June 20, 2017, and supplemental opinion of July 17, 2017, the judgment of the trial court is
MODIFIED as follows:

       Paragraph 1 of the trial court’s judgment is MODIFIED to award appellee Angela
       Leigh Militello, f/k/a Angela Leigh Simpson Starrett past economic damages in the
       amount of $989,312.14.

       Paragraph 3 of the trial court’s judgment is MODIFIED to award appellee Angela
       Leigh Militello, f/k/a Angela Leigh Simpson Starrett past mental anguish damages in
       the amount of $310,608.89.

       Paragraph 4 of the trial court’s judgment is MODIFIED to award appellee Angela
       Leigh Militello, f/k/a Angela Leigh Simpson Starrett exemplary damages in the
       amount of $2,773,826.67.

       In Paragraph 9 of the trial court’s judgment, the amount of $2,328,448.35 is deleted,
       and the amount of $1,299,921.03 is inserted in its place.

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.
                                           –3–
       It is ORDERED that the costs of this appeal be apportioned 75 percent to appellant
Wells Fargo Bank, N.A., as Successor Trustee To Chase Bank of Texas, N.A., for the Revocable
Trust Established by Angela Leigh Simpson Starrett by Agreement Dated September 8, 1999,
and 25 percent to appellee Angela Leigh Militello, f/k/a Angela Leigh Simpson Starrett.


Judgment entered this 17th day of July, 2017.




                                                –4–